Citation Nr: 9921509	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee, from February 1, 
1998.

2.  Entitlement to a compensable evaluation for bilateral hearing 
loss, from February 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 to January 1998.  
The record also reflects that he has had active duty with the 
United States Marine Corps Active Reserve Program since January 
24, 1999.

Initially, the Board of Veterans' Appeals (Board) notes that the 
original claim on appeal sought a compensable evaluation for 
patellofemoral pain syndrome of the right knee.  Thereafter, a 
December 1998 rating decision increased the evaluation for this 
disability to 10 percent, effective from February 1, 1998.  The 
veteran has continued the appeal.


FINDINGS OF FACT

1.  The veteran's patellofemoral pain syndrome of the right knee 
is manifested by symptoms in an unexceptional disability picture 
that do not more nearly approximate moderate impairment of the 
right knee.

2.  The veteran's bilateral hearing loss is currently manifested 
by hearing at level I in an unexceptional disability picture in 
each ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (1998).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 3.321, 
4.7, 4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Patellofemoral Pain Syndrome of the Right Knee

Background

The Board finds that the claim is well grounded and adequately 
developed.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Schedule for Rating Disabilities provides that the normal 
range of knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Some factors considered include pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (1998).

Degenerative arthritis, including post-traumatic arthritis, which 
is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1998), and 
limitation of motion of the knee joint is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1998), based upon 
limitation in flexion and/or extension of the leg.  Under 
Diagnostic Code 5260, a 30 percent rating is provided for 
limitation of flexion of the leg to 15 degrees, a 20 percent 
rating for flexion limited to 30 degrees, a 10 percent rating for 
flexion limited to 45 degrees, and a noncompensable rating for 
flexion limited to 60 degrees.  Under Diagnostic Code 5261, a 30 
percent rating is provided for extension of the leg limited to 20 
degrees, a 20 percent rating where extension is limited to 15 
degrees, a 10 percent rating where extension is limited to 10 
degrees and a noncompensable rating where extension is limited to 
5 degrees.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has held that when a Diagnostic 
Code provides for compensation based solely upon the veteran's 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon which 
the rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Impairment of the knee may also be rated under Diagnostic Code 
5257.  Under that Code, impairment of the knee, such as with 
recurrent subluxation or lateral instability, is assigned a 10 
percent evaluation when slight.  A 20 percent evaluation is 
assigned when the impairment of the knee is moderate in degree.  
A 30 percent evaluation is assigned when the impairment of the 
knee is severe in degree.  38 C.F.R. Part 4, Diagnostic Code 5257 
(1998).  "This DC [Diagnostic Code 5257] is not predicated on 
loss of range of motion and thus [38 C.F.R.] §§ 4.40 and 4.45 
with respect to pain, do not apply."  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  However, as shall be discussed more fully 
below, the Board recognizes that the veteran does have pain 
associated with the instant disability, which, based on the 
Court's holding in Johnson, the Board finds to be anticipated and 
compensated within the parameters of Diagnostic Code 5257.

The veteran's right knee disability is currently rated at 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board 
further notes that while the veteran's representative has 
maintained that the Board should give consideration to a separate 
rating for the veteran's right knee under the Diagnostic Codes 
for arthritis, the record does not contain medical evidence 
documenting a diagnosis of arthritis of the right knee or X-ray 
evidence establishing degenerative arthritis as is required under 
either Diagnostic Codes 5003 or 5010.  Moreover, as will be shown 
more fully below, there is at best evidence of only slight 
limitation of motion of the knee joint.  Consequently, the Board 
finds that Diagnostic Code 5257 continues to be the most 
appropriate Diagnostic Code for evaluating the veteran's right 
knee disability. 

When, after consideration of all evidence and material of record 
in a case before the Department with respect to benefits under 
laws administered by the Secretary, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 5107(b).

A review of the history of this disability shows that service 
connection was granted with a 0 percent rating by a March 1998 
rating decision, based on service medical records.  Service 
medical records were found to reflect no evidence or history of 
knee complaints at enlistment.  Service medical records further 
indicate that the veteran had been seen initially in March 1994 
with complaints of right posterior knee pain and an assessment of 
tendinitis.  The veteran was then seen in July 1995, again with 
limited motion and right knee pain.  There was a question of 
possible anterior cruciate ligament tear; however, this was not 
confirmed by clinical findings.  When seen in June 1996, the 
veteran had pulled a ligament in the right knee, and in August 
1996, it was noted that he had reinjured the knee and the 
diagnosis was patellar knee sprain.  

In-service medical treatment for symptoms of knee pain in 
November and December 1997 resulted in a diagnosis of 
patellofemoral pain syndrome.  Additional examination shortly 
before discharge revealed mild peripatellar tenderness to 
palpation, and otherwise, full range of motion, normal motor 
strength and sensory examination, and no laxity of ligaments.  X-
rays of the right knee were interpreted to reveal negative 
findings, and the examiner indicated concurrence with the 
diagnosis of patellofemoral pain syndrome.

Separation examination in January 1998 revealed a diagnosis of 
patellofemoral pain syndrome and that the veteran had been going 
to physical therapy for this condition.

Department of Veterans Affairs (VA) orthopedic examination in 
October 1998 revealed that the examiner reviewed the veteran's 
medical file but not the claims file in connection with this 
examination.  By history from the veteran, the onset of right 
knee pain was in 1995, after hiking, at which time the discomfort 
felt like it was under the kneecap.  The veteran reported no 
surgeries, and used no braces or ambulatory aids.  At this time, 
there was constant pain in the right knee, which was 
characterized as a constant dull pain.  The veteran used ice 
occasionally at night, which helped somewhat temporarily.  The 
knee would also "pop" and there was reportedly slight 
occasional swelling.  There was no giving way and weakness in the 
knee was described as slight and occasional.  When walking, his 
leg would occasionally "shake," but there was no fatigability 
or limp on normal and repeated use.  There was also not numbness 
or tingling in the right lower extremity.

Physical examination demonstrated that the gait was normal and 
that the veteran was able to walk on his heels and toes.  There 
was no tenderness to palpation about the right knee and negative 
findings as to the ligaments.  There was also no crepitation 
palpated on active motion and no effusion.  The veteran's muscle 
strength was noted to be normal and no pain was exhibited on 
passive motion of the patella.  The range of motion revealed 
extension to 0 degrees and flexion to 135 degrees, and it was 
noted that at terminal flexion, the veteran had some complaint of 
pulling in the anterior knee region.  X-rays were interpreted to 
reveal no evidence of fracture or dislocation, and that no bone 
or joint abnormality was demonstrated.


Analysis

The Board has reviewed all of the evidence.  As was noted 
previously, the veteran's right knee disability has been rated at 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
the Board finds to be the appropriate Diagnostic Code for the 
evaluation of this disability.  This Code provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is warranted for "slight" 
impairment.  The next higher schedular rating under this Code of 
20 percent is provided for "moderate" impairment.  

The application of limited range of motion Diagnostic Codes would 
not result in an increased rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261, and Johnson v. Brown, supra.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there has 
been no finding or diagnosis of ankylosis of the right knee or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (1998).  
Therefore, the Board concludes that the only Diagnostic Code 
which may afford the veteran an increased rating based on the 
medical evidence which is currently of record would be Diagnostic 
Code 5257, which would permit a 20 percent evaluation for 
moderate impairment of the veteran's right knee.

Although the VA orthopedic examination in October 1998 revealed 
that the veteran complained of a constant dull pain, and 
occasional swelling, popping, weakness, and pulling in the 
anterior region, there was no tenderness to palpation, normal 
muscle strength, no effusion, no crepitation, and no pain on 
passive motion of the patella, with range of motion between 0 
degrees extension and 135 degrees flexion.  The other medical 
findings from this examination consistently show minimal, if any, 
objective findings of pathology in the examination setting, and 
specifically, the Board notes that the range of motion was only 5 
degrees short of normal.  

The Board further notes that the whole rating schedule is founded 
on the principle that rating will represent average industrial 
impairment, not the specific impairment in one particular job.  
38 U.S.C.A. § 1155.  Based on these and other findings, the Board 
finds that the amount of impairment demonstrated in the right 
knee since February 1, 1998 does not rise to or more nearly 
approximate the level of moderate impairment in the average 
employment setting.  Thus, as the clear preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.

While the Board notes the additional contention that the 
veteran's VA orthopedic examination was inadequate because the 
examiner did not review the claims file, the Board observes that 
the examiner was provided with the veteran's medical file and 
there was no indication that the examiner unreasonably relied on 
any significant inaccuracy in the veteran's report of medical 
history (the veteran described the onset of knee pain as 1995 
instead of 1994, as reflected in the record).  Moreover, the 
Board notes that the examination report contains results that 
evidence a thorough examination which specifically considered the 
veteran functional loss due to pain.  Consequently, the Board 
finds that remand for further medical development in this matter 
is not warranted.  

The Board further agrees with the reigonal office (RO)'s 
determination that a higher rating was also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture presented, 
the Board cannot conclude that the disability picture as to the 
veteran's right knee is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  While the record 
does reflect recent complaints from the veteran with respect to 
his right knee, there has been no recent or frequent 
hospitalization for this disability.  In summary, the Board finds 
that the record does not indicate an exceptional or unusual 
disability picture so as to warrant an extraschedular rating.


II.  Bilateral Hearing Loss

Background

The Board finds that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.  

Evaluations for loss of hearing acuity are based upon the results 
of modern and scientific testing at approved facilities.  This 
testing is performed under controlled conditions to measure the 
degree of organic hearing impairment and the results of that 
testing are then compared to the schedular criteria which are 
designed to reflect, as nearly as possible, the average 
functional impairment due to the hearing loss in everyday 
situations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels, designated from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(1998).

A review of the history of this disability shows that service 
connection for bilateral hearing loss was also granted with a 0 
percent rating by the March 1998 rating decision, based on 
service medical records.  Service medical records were found to 
reveal that although there was no evidence of hearing loss at the 
time of entry into service, separation examination indicated a 
diagnosis of bilateral hearing loss.  At the time of the 
separation examination, audiological examination revealed no 
impairment in discrimination.  It further indicated a hearing 
threshold of 30 decibels in the right ear and 29 in the left ear.  
More specifically, on audiological evaluation in January 1998, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
30
35
LEFT
30
30
25
30
30

The RO noted that an evaluation of 0 percent was assigned 
whenever the percentage of discrimination in each ear was between 
92 and 100 with pure tone decibel loss which was less than 42.

On the VA authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
20
15
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear, and pure tone threshold averages were 19 on 
the right and 20 on the left.  


Analysis

In its review of the October 1998 VA audiological examination 
results, the Board first notes that the report of this 
examination reveals essentially normal hearing in each ear.  The 
report also shows that right and left ear hearing loss is 
currently manifested at the frequencies of 1000, 2000, 3000, and 
4000 Hertz by average pure tone thresholds of 19 and 20, 
respectively.  When the veteran's pure tone threshold averages 
are applied to Table VI, Numeric Designations of Hearing Impaired 
Based on Pure Tone Threshold Average and Speech Discrimination, 
the numeric designation for each ear is I.  See Federal Register, 
Vol. 64, No. 90, May 11, 1999, page 25202-25210, which recently 
revised certain provisions relating to the ear and other sense 
organs.

The Board has reviewed the recent revisions applicable to hearing 
loss relevant to the veteran's claim and finds that none of those 
changes would affect the outcome in this matter, and that the 
application of the revisions which were effective June 10, 1999, 
without prior consideration by the veteran, is not prejudicial to 
the veteran.  See Federal Register, Vol. 64, No. 90, May 11, 
1999, page 25202-25210; Bernard v. Brown, 4 Vet. App. 384 (1993).  

When the numeric designations are applied to Table VII, 
Percentage Evaluations for Hearing Impairment, the veteran's 
bilateral hearing loss is determined to be noncompensable.  
38 C.F.R. § 4.87.  The Board further notes that the results from 
the earlier audiological examination conducted at the time of 
service separation would not help the claim since they also do 
not correspond to numeric designations that would alter the 
outcome in this matter.

While the Board has considered the subjective evidence concerning 
the impairment the appellant experiences due to his hearing 
disability, the Board finds that the objective testing must be 
accorded by far the greatest weight in assessing the impact of 
the veteran's hearing disability on average occupational 
functioning.  The Board, therefore, concludes that entitlement to 
a compensable schedular evaluation for the appellant's hearing 
loss is not established.

In addition, as the Court has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim for an increased 
(compensable) evaluation for bilateral hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

As was the case with the veteran's right knee disability, the 
Board cannot conclude that the disability picture as to the 
veteran's bilateral hearing loss is so unusual or exceptional, 
with such related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  The record does 
not reflect any recent or frequent hospital care, and any 
interference in the veteran's employment is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  Consequently, a higher rating on an 
extrschedular basis is not warranted.


ORDER

The claim for an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee from February 1, 
1998, is denied.

The claim for a compensable rating for bilateral hearing loss 
from February 1, 1998, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

